ACCEPTED
                                                                         03-13-00347-CR
                                                                                 4648576
                                                                THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                    3/26/2015 8:45:35 AM
                                                                        JEFFREY D. KYLE
                      No. 03-13-00347-CR                                           CLERK

   IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL
            DISTRICT OF TEXAS, AT AUSTIN  FILED IN
                                                   3rd COURT OF APPEALS
                     Donna Marie Pryor                 AUSTIN, TEXAS
                                                   3/26/2015 8:45:35 AM
                            Appellant                JEFFREY D. KYLE
                                                           Clerk
                                 v.
                     The State of Texas
                             Appellee
On Appeal from the 207th District Court of Comal County in Cause No.
     CR2012-208, the Honorable Jack Robison, Judge Presiding

          Supplemental List of Authorities

TO THE HONORABLE THIRD COURT OF APPEALS:

    COMES NOW, Donna Marie Pryor, Appellant, by and through

John G. Jasuta and David A. Schulman, her undersigned

attorneys, and respectfully files this supplemental list of

authorities which were mentioned by Appellant at oral argument.

 1. Hernandez v. State, 983 S.W.2d 867(Tex.App. - Austin
    1998).

 2. Contreras v. State, 312 S.W.3d 566 (Tex.Cr.App. 2010).

 3. Vasquez v. State, 225 S.W.3d 541 (Tex.Cr.App. 2007).

 4. Trahan v. State, 16 S.W.3d 146 (Tex.App - Beaumont 2000).

 5. Transportation Code § 545.101.
                     Respectfully submitted,



______________________________       ______________________________
John G. Jasuta                       David A. Schulman
Attorney at Law                      Attorney at Law
Post Office Box 783                  Post Office Box 783
Austin, Texas 78767-0783             Austin, Texas 78767-0783
eMail: lawyer1@johngjasuta.com       zdrdavida@davidschulman.com
Tel. 512-474-4747                    Tel. 512-474-4747
Fax: 512-532-6282                    Fax: 512-532-6282
State Bar No. 10592300               State Bar Card No. 17833400

                Attorneys for Donna Marie Prior

           Certificate of Compliance and Delivery
    This is to certify that: (1) this document, created using
WordPerfect™ X7 software, contains 671 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
March 24, 2015, a true and correct copy of the above and
foregoing “Supplemental List of Authorities” was transmitted via
the eService function on the State’s eFiling portal, to Clayten
Hearrell    (hearrc@co.comal.tx.us)        and   Joshua    Presley
(preslj@co.comal.tx.us), counsel of record for the State of Texas



                            ______________________________________
                            John G. Jasuta

                                 2